Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-14-00826-CV

                                      Victor VALDEZ,
                                          Appellant

                                              v.

                                  Denette BUENROSTRO,
                                          Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-15059
                         Honorable Martha Tanner, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

       We order that appellee Denette Buenrostro recover her costs of this appeal, if any, from
appellant Victor Valdez.

       SIGNED March 18, 2015.


                                               _________________________________
                                               Marialyn Barnard, Justice